Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, 4-21 are pending, claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, and claims 1-2, 4-17, and 21 are examining below. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Claim 21 limitation “a biasing member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 21 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8,16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nischan (US 2633197) in view of Kato (US 6685411).

Regarding claim 1, Nischan shows an apparatus (Figures 1-2) for creating holes in a workpiece (Figure 2), the apparatus comprising: 
a knockout punch tool (10, Figure 1) including a movable piston (20, Figure 2); and
a draw stud assembly (38, 31, 34, 28), wherein the draw stud assembly includes:
a connector (31) attachable to the movable piston (Figure 2), 
a draw stud (34) including a first end (34a) and a second end (near to the threaded end 28, Figure 2),
a cutter (35) coupled to the first end of the draw stud such that the second end of the draw stud is configured to be insertable through a pre-formed hole in the workpiece (as seen in figure 2, the screwed shaft 34 threaded into the sleeve 31 connecting to the piston 20, such that the second end of the draw stud is configured to be removale and insertable through the pre-formed hole in the workpiece), and 
a connect mechanism (the threaded end of the screwed shaft 34 and the inner thread of the sleeve 31 for receiving the threaded end of the screwed shaft 34) including mating first and second thread segments on the connector and the draw stud, respectively (a first thread segment or the threaded end of the screwed shaft 34  and a second thread segment or the inner thread of the sleeve 31);
wherein the connector and the draw stud are capable of being movable between a first relative orientation where the mating first and second thread segments are misaligned to permit axial movement between the connector and the draw stud (prior threading the screwed shaft 34 into the sleeve 31, the threads are possibly misaligned and then the screw is adjusted or rotated or “to permit axial movement” into the inner  thread of the sleeve 31), and a second relative orientation where the mating first and second thread segments are aligned and engaged to inhibit axial movement between the connector and the draw stud (when both thread segments are fully aligned and engaged, the screwed shaft 34 is fully screwed into the sleeve 31 until no further axial movement or “inhibit axial movement”. Moreover, without rotation of screw, the connector and the draw stud inhibit axial movement).
However, Nischan fails to discuss a control thread segment as set forth in claim.
Kato shows a stud screw (bolt 101, Figures 1-2) including a thread segment (103C, 103D, Figure 4) and a control thread segment (104, Figure 2) including a thickness of the control thread that is greater than the pitch between the individual threads (see the entire of a guide boss 104 greater than the pitch between the individual threads, Figure 2 below), wherein the control thread segment inhibits the connector and the draw stud from being moved from misalignment to alignment positions or the first relative orientation to the second orientation when the control thread segment is circumferentially aligned with any threads in the other or the first thread segment or the second thread segment (Figure 1 of Kato shows the guide boss 104 is capable of  circumferentially aligned with any threads in the thread segment 105C because the diameter of the guide boss is smaller than the diameter of the thread hole 105. Moreover, as this limitation is written, it is not provided a guidance how the control thread segment inhibits the connector and the draw stud from being moved from the first relative orientation to the second orientation.
Please notes that the first relative orientation is defined that the mating first and mating second thread segments are misaligned to permit axial movement and the second relative orientation is defined that the mating first and mating second thread segments are aligned and engaged to inhibit axial movement (emphasis added) as cited in claim 1. 
 Therefore, Kato’s Figure 4, first, the control thread or the guide boss 104 permits axial movement into the threaded opening 105A while the thread 103D is misaligned or NOT engaged to the thread 105C; when the thread 103D is aligned and engaged to the thread 105C and without rotation performing, the stud inhibits axial movement).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the stud bolt of Nischan to have a control thread or a guide boss that has a thickness greater than the pitch between the individual threads, as taught by Kato, in order to help correcting a bolt to be obliquely screwed into a thread hole (screw opening) (Co. 2, lines 1-23 of Kato).

    PNG
    media_image1.png
    787
    896
    media_image1.png
    Greyscale

Regarding claim 2, the modified apparatus of Nischan shows that the connector includes a recess (the sleeve 31 has two threaded sections, one is for receiving the screwed shaft 34 and other is for receiving the threaded end 28 of the piston, Figure 2), and wherein the recess enables the connector to be attachable to the movable piston (Figure 2).
Regarding claim 4, the modified apparatus of Nischan shows that the control thread segment is located on the draw stud axially adjacent the second thread segment (Figure 4 of Kato, the threaded section 104A is next to thread section 103D).
Regarding claim 5, the modified apparatus of Nischan shows a thickness of the control thread segment is greater than a pitch between individual threads in the second thread segment (Figure 2 of Kato above).
Regarding claim 6, the modified apparatus of Nischan shows that the control thread segment is on the second end (since the second threaded end of the screwed shaft 34 is modified, therefore, the control thread segment is on the second end).
Regarding claim 7, the modified apparatus of Nischan shows that the control thread segment is adjacent the second thread segment (see the discussion in claim 6 above).
Regarding claim 8, the modified apparatus of Nischan shows that the draw stud defines a longitudinal axis (Figure 4 of Kato), and wherein the connector and the draw stud are relatively rotatable about the longitudinal axis between the first relative orientation and the second relative orientation (Figure 4 of Kato. See the “misalignment and alignment” discussion in claim 1 above).
Regarding claim 16, the modified apparatus of Nischan shows that the connector includes a cylindrical body (Figure 4 of Nischan shows the sleeve 31 being cylindered), and wherein the first thread segment is defined within a cylindrical bore in the cylindrical body (Figure 2 of Nischan).
Regarding claim 17, the modified apparatus of Nischan shows that the connector includes a ball-shaped portion extending from an end of the cylindrical body opposite the cylindrical bore (since the claim is required a ball-shaped PORTION, Figures 2 and 4 of Nischan, every corner or portion of the sleeve is tapered or rounded or a ball-shaped PORTION).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nischan in view of Kato and Fitzpatrick (US 1315107).
Regarding claim 9, the modified apparatus of Nischan shows all of the limitations as stated in claims 1 and 8 above except a stop member that is coupled to the draw stud and engageable with an unthreaded portion on the connector to limit an extent to which the connector is rotatable relative to the draw stud in a first direction, and a notch adjacent the unthreaded portion into which the stop member is receivable to limit an extent to which the connector is rotatable relative to the draw stud in a second direction opposite the first direction.
Fitzpatrick shows a bolt system (Figures 1-5) including a bolt (1), a connector (nut 3), a stop member (a pin 8 for stopping rotation the bolt relative to the nut) that is coupled to the connector and engageable with an unthreaded portion on the bolt (a conical end portion of a socket (2) for receiving the pin 8, Figure 1, the conical end portion does not have any thread portion) to limit an extent to which the connector is rotatable relative to the bolt in a first direction (for an example a counter clockwise), and 
a notch (the socket 2 of the bolt for receiving the pin 8, Figure 1) adjacent the unthreaded portion into (Figure 1, the conical end portion of the socket has no thread) which the stop member is receivable to limit an extent to which the connector is rotatable relative to the draw stud in a second direction opposite the first direction (for an example a clockwise).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the draw stud of the modified apparatus of Nischan to have a notch and a stop member, as taught by Fitzpatrick, in order to be securely locked a bolt (the draw stud) to a connector (a nut) while the bolt loose (Col.1, lines 10-30 of Fitzpatrick).
Regarding claim 10, the modified apparatus of Nischan shows that the stop member is coupled to the connector and adjacent the first thread segment (Figure 1 of Fitzpatrick), and wherein the notch and the unthreaded portion are defined on the draw stud (Figure 1 of Fitzpatrick, the socket and the conical end portion are on the bolt).
Regarding claim 11, the modified apparatus of Nischan shows that the draw stud includes a first end (a bolt head) and a second end (a screw shaft) opposite the first end, and wherein the notch is defined in the second end of the draw stud (Figure 1 of Fitzpatrick).
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nischan in view of Kato and Andrews (US 3842877).
Regarding claim 12, the modified apparatus of Nischan shows all of the limitations as stated in claim 1 above except third and fourth thread segments on the connector and the draw stud, respectively.
Andrews shows a quick fastening screw device (Figures 1-5) including three thread segments on each of a screw (11’, Figure 3 below and Examiner labels 1-6) and a connector member (member 19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the draw stud (screw or bolt) and the connector of Nischan to have three thread segments on each of a bolt and a connector, as taught by Andrews, in order to allow the draw stud (bolt) to be quickly attached to or removed from the connector.

    PNG
    media_image2.png
    422
    468
    media_image2.png
    Greyscale

In doing so, the connector and the draw stud are movable between a first relative orientation where the mating first and second thread segments are misaligned to permit axial movement between the connector and the draw stud (the bolt is inserted into the connector bore and the threads are misalignment of Andrews), and a second relative orientation where the mating first and second thread segments are aligned and engaged to inhibit axial movement between the connector and the draw stud (when the bolt is fully screwed in the mount part or the connector).
Regarding claim 13, the modified apparatus of Nischan shows that the connector defines a longitudinal axis (an axis of the center bore 18’, Figure 3 of Andrews above), and wherein the first and third thread segments on the connector are in facing relationship on opposite sides of the longitudinal axis (Figure 3 of Andrews above).
Regarding claim 14, the modified apparatus of Nischan shows that the connect mechanism further includes fifth and sixth thread segments on the connector and the draw stud, respectively (Figure 3 of Andrews above), wherein the first, third, and fifth thread segments are equally spaced around the longitudinal axis of the connector, and wherein the second, fourth, and sixth thread segments are equally spaced around a longitudinal axis on the draw stud (Figure 3 of Andrews above).
Regarding claim 15, the modified apparatus of Nischan shows that the connect mechanism further includes first and second unthreaded portions of the connector and the draw stud, respectively (Figures 3 of Andrews above, the unthreaded portions are between the thread segments 16’, 22’), wherein the first thread segment is in facing relationship with the second unthreaded portion of the draw stud when in the first relative orientation, and wherein the second thread segment is in facing relationship with the first unthreaded portion of the connector when in the first relative orientation (Figure 3 of Andrews above).
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 21 does not anticipate or render obvious because of the unique features that the connect mechanism includes a plurality of detent recesses defined in one of the connector or the draw stud, each of the plurality of detent recesses engageable with a detent within the other of the connector or the draw stud, wherein the detent is received by a bore including a biasing member (invokes 112F. see above) that biases the detent outward from the bore; and wherein in the first relative orientation, the detent is biased toward and received by a first detent recess and in the second relative orientation, the detent is biased toward and received by a second detent recess, in combination with the limitations  as set forth in the independent claim and any intervening claim 1.  
Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive for the reason below.
With regards to “the control thread segment 66 inhibits the relative rotation of the connector 14 and the draw stud 18 when the control thread segment 66 is aligned with the thread segment 32” (emphasis added) in the last paragraph, page 6 of the remarks, which is not cited in the claim 1. It is noted that the features upon which applicant relies (i.e., inhibits the relative rotation) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Please note that as claim 1 is written, it claims “permit axial movement … inhibit the axial movement” between the stud and the connector and it appears that the control thread segment 66 inhibits the axial movement (NOT rotation movement) between the connector 14 and the draw stud 18.
However, if Applicant believes that the claimed invention’s apparatus different from the prior art’s apparatus or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        5/9/2022